                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
                                                              Nos. 4:06-cr-00009-JKS
                       Plaintiff,                                  4:20-cv-00006-JKS

                     vs.                                            ORDER
                                                         [Re: Motion at Docket No. 218]
CLEVELAND THOR ADAMS,

                       Defendant.


       Defendant Cleveland Thor Adams, a federal prisoner proceeding pro se, filed a Motion to

Vacate, Set Aside or Correct Sentence Under 28 U.S.C. § 2255. Docket No. 218. Adams argues

that he has obtained newly-discovered evidence that establishes that his conviction in this Court

was obtained in violation of his constitutional rights. Id.

                                        I. BACKGROUND

       Following a trial by jury, Adams was convicted in this Court of Bank Robbery (18 U.S.C.

§§ 2113(a) and (d)) and Possession of a Firearm in Furtherance of a Violent Crime (18 U.S.C.

§§ 924(c)(1)(A) and 924(c)(1)(A)(ii)). Docket No. 57. This Court sentenced Adams to an

aggregate prison term of 189 months. Docket No. 66. Adams timely appealed his conviction

and sentence to the Ninth Circuit Court of Appeals, Docket No. 69, which affirmed his

conviction and sentence in an unpublished decision, Docket No. 97; United States v. Adams, 238

F. App’x 326 (9th Cir. 2007).

       Adams then filed a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct

Sentence in this Court, Docket No. 100, which was subsequently amended, Docket No. 135, in

which he argued that trial counsel was ineffective for a variety of reasons and that the trial court
erred in failing to credit against the restitution he owes the amount of money recovered from the

robbery vehicle. The Court denied Adams’ motion and also denied a certificate of appealability.

Docket No. 149. Adams appealed the denial of his motion, Docket No. 151, and the Court of

Appeals denied Adams’ request for a certificate of appealability, Docket No. 168.

       On February 1, 2017, the Ninth Circuit granted Adams’ application for leave to file a

second or successive § 2255 motion, Docket No. 195, and transferred the motion to this Court,

Docket No. 196. In that motion, Adams contended that he is entitled to relief in light of the U.S.

Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551, 2554 (2015) (“Johnson

II”), in which the Supreme Court held that the residual clause of the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e)(2)(B),1 was void for vagueness.2 According to Adams, the

residual clause of § 924(c) is likewise unconstitutional under Johnson II, and his conviction and

sentence for the § 924(c) violation offends due process because armed bank robbery only could

qualify as a predicate “crime of violence” by resort to the invalid residual clause. This Court

denied the motion and also declined to grant a certificate of appealability. Docket No. 213.

       Adams now again moves to vacate his judgment of conviction on grounds that his

conviction was obtained in violation of his constitutional rights.


       1
               That section defines “violent felony” in the context of the ACCA and provides
that such an act includes one that is “burglary, arson, or extortion, involves use of explosives, or
otherwise involves conduct that presents a serious potential risk of physical injury to another.”
18 U.S.C. § 924(e)(2)(B) (emphasis added). The phrase in italics has become known as the
residual clause. Johnson II, 135 S. Ct. 2555-56.
       2
                The Supreme Court issued two Johnson decisions which are commonly referred
to as Johnson I and Johnson II. Johnson I refers to Johnson v. United States, 559 U.S. 133
(2010), wherein the Court held that the term “physical force” contained in the ACCA definition
of “violent felony” means “violent force—that is force, capable of causing physical pain or
injury to another person.” Id. at 140. Unlike its successor, Johnson I did not substantively
address the ACCA’s residual clause.

                                                 2
                                   II. STANDARD OF REVIEW

        Title 28 U.S.C. § 2255 provides, in pertinent part: “A prisoner in custody under sentence

of a court established by Act of Congress claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or laws of the United States . . . may

move the court which imposed the sentence to vacate, set aside, or correct the sentence.” Habeas

relief is available to correct errors of jurisdiction and constitutional error but a general “error of

law does not provide a basis for collateral attack unless the claimed error constituted a

fundamental defect which inherently results in a complete miscarriage of justice.” United States

v. Addonizio, 442 U.S. 178, 185 (1979).

        “In determining whether a hearing and findings of fact and conclusions of law are

required, ‘[t]he standard essentially is whether the movant has made specific factual allegations

that, if true, state a claim on which relief can be granted.’” United States v. Withers, 638 F.3d

1055, 1062 (9th Cir. 2011) (quoting United States v. Schaflander, 743 F.2d 714, 717 (9th Cir.

1984)). This Court need not hold an evidentiary hearing if the record conclusively shows that

the petitioner is either not entitled to relief or if, in light of the record, his claims are “palpably

incredible or patently frivolous.” Id. (citing Schaflander); see United States v. Meija-Mesa, 153

F.3d 925, 931 (9th Cir. 1998) (same). Indeed, mere conclusory statements or statements that are

inherently incredible in a § 2255 motion are insufficient to require a hearing. See United States

v. Howard, 381 F.3d 873, 879 (9th Cir. 2004); United States v. Hearst, 638 F.2d 1190, 1194 (9th

Cir. 1980). Under Rule 4(b) of the Rules Governing Section 2255 Proceedings, when a court

receives a § 2255 motion, the court must initially screen it, and dismiss it summarily if it plainly




                                                    3
appears that the moving party is not entitled to relief. See United States v. Quan, 789 F.2d 711,

715 (9th Cir. 1986).

                                        III. DISCUSSION

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) places restrictions on a

prisoner’s ability to file § 2255 motions. Specifically, AEDPA bars second or successive § 2255

petitions unless approved by a United States Court of Appeals. 28 U.S.C. § 2255(h); United

States v. Washington, 653 F.3d 1057. 1059 (9th Cir. 2011) ( “A petitioner is generally limited to

one motion under § 2255, and may not bring a ‘second or successive motion’ unless it meets the

exacting standards of 28 U.S.C. § 2255(h).”). Section 2255(h) provides that “[a] second or

successive motion must be certified as provided in section 2244 by a panel of the appropriate

court of appeals.” Section 2244(b)(3)(A) provides that, “[b]efore a second or successive

application permitted by this section is filed in the district court, the applicant must move in the

appropriate court of appeals for an order authorizing the district court to consider the

application.” “If the petitioner does not first obtain [the Ninth Circuit’s] authorization, the

district court lacks jurisdiction to consider the second or successive application.” Ezell v. United

States, 778 F.3d 762, 765 (9th Cir. 2015) (citation omitted).

       Here, it is indisputable that Adams previously filed two motions under 28 U.S.C. § 2255,

which were denied, and those denials are final. There is no indication that Adams has sought or

obtained the requisite certificate from the Ninth Circuit authorizing him to file the instant § 2255

petition. Because he has failed to obtain authorization as required under § 2255(h), this Court

lacks jurisdiction to consider the § 2255 motion and must therefore dismiss it. See Burton v.

Stewart, 549 U.S. 147, 149 (2007) (per curiam); Washington, 653 F.3d at 1065.


                                                  4
        IT IS THEREFORE ORDERED THAT the Motion to Vacate, Set Aside or Correct

Sentence Under 28 U.S.C. § 2255 at Docket No. 218 is DISMISSED FOR LACK OF

JURISDICTION.

        IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of

Appealability. See 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain

a certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003))). Any further request for a Certificate of Appealability

must be addressed to the Ninth Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R.

22-1.

        The Clerk of Court is respectfully directed to close the companion civil case, No. 4:20-

cv-00006-JKS, and to enter final judgment.

        Dated: February 5, 2020.

                                                            /s/ James K. Singleton, Jr.
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                  5
